Title: From Thomas Jefferson to George Wythe, 18 April 1795
From: Jefferson, Thomas
To: Wythe, George



Th: Jefferson to G: Wythe
Monticello Apr. 18. 95.

I thank you sincerely for your book. I shall read it with great pleasure and profit, and I needed something the reading of which would refresh my law-memory.
My collection of acts of assembly are in a very chaotic state, insomuch that I have not had the courage to attempt to arrange them since my return home. As soon as this is done, I shall send the printed acts to be bound in Richmond after which it will be more easy to consult them, and probably I may be able to engage some young man in Charlottesville to copy acts for those who need them, for hire. I have no body living with me who could do it, and I am become too lazy, with the pen, and too much attached to the plough to do it myself. I live on my horse from an early breakfast to a late dinner, and very often after that till dark. This occasions me to be in great arrears in my pen-work. Adieu with sincere affection.
